 
Exhibit 10.3
 


Summary of Compensation Arrangements With Named Executive Officers




On October 28, 2010, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) approved the following base salaries for David
Mee, Craig Harper and Paul Bergant.  Also, on October 28, 2010, the Compensation
Committee of the Company recommended and independent members of the Board of
Directors approved the following base salaries for Wayne Garrison and Kirk
Thompson.  All base salaries were effective as of October 28, 2010, except as
noted.
 

           
All Other
 
Base Salary
   
Base
 
Bonus
 
Compensation
 
Effective
Named Executive Officer
 
Salary
 
($)
 
($)
 
1/1/2011
                 
Kirk Thompson
               
Chairman of the Board
 
$695,000
 
(1)
 
(2)
 
$595,000
                 
John N. Roberts, III
               
President and CEO
 
$344,500
 
(1)
 
(2)
 
$550,000
                 
David Mee
               
EVP, Finance/ Administration and CFO
 
$350,000
 
(1)
 
(2)
                     
Craig Harper
               
EVP, Operations and COO
 
$370,000
 
(1)
 
(2)
                     
Paul Bergant
               
EVP, Marketing, CMO, President of JBI
 
$375,000
 
(1)
 
(2)
   

 
Effective January 1, 2011, the following position changes were made:


 
·
Wayne Garrison retired as Chairman of the Board and remains a Director.

 
·
Kirk Thompson retired as President and CEO and became Chairman of the Board.

 
·
John N. Roberts III became President and CEO.



(1)    The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2011.  According to the
2011 EPS bonus plan, each of the Company’s named executive officers may earn a
bonus ranging from zero to 220% of his annual base salary.  Based on the
Company’s current expectations for 2011 EPS, each named executive officer can be
projected to earn a bonus equal to between zero and 50% of his base salary.


(2)    The Company will reimburse each named executive officer up to $10,000 for
actual expenses incurred for legal, tax and estate plan preparation
services.  The Company has a 401(k) retirement plan that includes matching
contributions on behalf of each of the named executive officers.  The plan is
expected to pay each named executive officer approximately $6,000 during 2011.


 